Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the Non-Final Office Action based on application 17/229,473 filed 04/13/2021.
Claims 1-20 are pending and have been examined and fully considered.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
The certified copy has been filed in parent Application No. EP20169750.5, filed on 04/16/2020.

Drawings
The drawings are objected to because: (See Below)
In fig. 1 it looks like arrow 21 is coming from the pump 18 and not the control device 19. However in paragraph 31 of line 9 it says the arrow 21 is part of control device. Please modify fig. 1 to properly illustrate this. 
In paragraph 32 line 13 “plasma application device 25” is not shown in fig. 2 please add this to fig. 2.
In paragraph 35 line 1-2 “electrode 33” is not shown in either fig. 1 or 2. Please add this to the drawings. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because: (See Below)
In line 1 change “creation of a” to “creating a” for proper grammar.
 
Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: (See below)
In paragraph 3 line 7 please add “or” before “nitrogen oxides” for proper grammar. 
In paragraph 32 line 13 “plasma application device 25” is not shown in fig. 2 please add this to fig. 2.
In paragraph 36 line 1 please change “electrode” to “electrode 33” a reference number 33 was given to the “electrode” previous paragraphs to be consistent apply reference number 33 every time the “electrode” is being mentioned.
 
Appropriate correction is required.
Claim Objections
Claims 10 and 13 are objected to because of the following informalities: (See Below)  
In claim 10 line 6 please change “of” to “or” for proper grammar. 
In claim 13 line 4 please add “a” between “of” and “singlet” for proper grammar.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6-8, 10-15, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 line 7 and claim 3 line 3 recite the limitation "the instrument".  There is insufficient antecedent basis for this limitation in the claim. There was no mention of an “instrument” in previous parts of the claims. For purposes of examination, this will be interpreted as referring to the “medical instrument”. 

Claim 4 lines 3-4, and claim 15 line 11 recite the limitation "the residence time".  There is insufficient antecedent basis for this limitation in the claim. There was no mention of a “residence time” in previous parts of the claim 4 or 15 or in claim 3 or 1, which claim 4 is dependent on.

Claim 6 lines 3-4, claim 8 lines 3-4, claim 17 lines 2-3, and claim 18 lines 3-4 recite the limitation "the detected parameter".  There is insufficient antecedent basis for this limitation in the claim. There was no mention of a “detected parameter” in previous parts of the claim 6, 8, 17, and 18 or in claim 15, 16, 7, 2, 5 and 1, which claim 6,18,17, and 18 are dependent on.

Claim 7 line 3 recite the limitation "the gas flow".  There is insufficient antecedent basis for this limitation in the claim. There was no mention of a “gas flow” in previous parts of the claim  7 or in claim 2 or 1, which claim 7 is dependent on.

Claim 10 line 2, claim 11 line 2, claim 13 line 2, and claim 14 line 2 recite the limitation "the concentration of plasma".  There is insufficient antecedent basis for this limitation in the claim. There was no mention of a “concentration of plasma” in previous parts of the claim 10, 11, 13, and 14 or in claims that claim 10, 11, 13, and 14 are dependent on.

Claim 12 lines 1-2 recite the limitation "the spectroscopy".  There is insufficient antecedent basis for this limitation in the claim. There was no mention of a “spectroscopy” in previous parts of the claim 12 or in claim 1, which claim 12 is dependent on. For the purposes of examination claim 12 will be treated as dependent on claim 11, which does not contain antecedent basis for the spectroscopy.

Claim 15 line 12-13 recite the limitation "the parameter".  There is insufficient antecedent basis for this limitation in the claim. There was no mention of a “parameter” in previous parts of the claim 15. For the purposes of examination, the parameter will be interpreted as “the chemical or physical parameter”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 5, 6, 8, 9 and 11- 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son Hee-sik et al (WO 2017138743 A1), in view of Cheng et al (US 9406485 B1).
	Regarding claim 1 Son Hee-sik et al teaches a device (sterilization apparatus that generates plasma for treatment of medical devices; see e.g. lines 1-3 and lines 7-9 in Abstract and paragraph 22 in page 8 of 18) for supply of a medical instrument (medical device; see e.g. paragraph 22 in page 8 of 18) with a plasma-activated liquid (teaches the sterilization apparatus having a plasma generation means T6 that sprays ozone onto liquid particles to activate the liquid -particles; see e.g. lines 7-9 of Abstract), the device (sterilization apparatus that generates plasma for treatment of medical devices; see e.g. lines 1-3 and lines 7-9 in Abstract and paragraph 22 in page 8 of 18) comprising: a plasma generator (teaches an atmospheric plasma generations means T6 that creates plasma; see e.g. lines 7-9 of Abstract, Fig. 9 and 10, and paragraph 26 in page 6 of 18) for supply of a plasma (see e.g. paragraph 26 in page 6 of 18 and FIG. 10); a plasma application device in which a liquid can be brought into contact with the plasma and having an outlet in order to discharge liquid from the plasma application device (teaches an ozone mixer T4 that mixes the liquid disinfectant with the ozone (a type of plasma) in the sterilization apparatus with and outlet where the mixture of liquid and ozone travels to a particulate generating and spraying device T5 that distributes the liquid with ozone; see e.g. lines 5-6 of Abstract, lines 5 of paragraph 2 in page 12 of 18, fig. 4)  and to supply it to the instrument (teaches the ozone mixer T4 sends the liquid ozone mixture to particulate generating and spraying device T5 that distributes the liquid and ozone onto a medical instrument; see e.g. paragraph 22 in page 8 of 18, and fig. 4).

However Son Hee-sik et al does not teach a sensor device for detection of at least one chemical or physical parameter of the liquid during and/or after the plasma exposure in the plasma application device.

Cheng et al a sensor device for detection of at least one chemical or physical parameter of the liquid during and/or after the plasma exposure in the plasma application device (teaches an optical/OES sensor 120 – the sensor device- is attached to the plasmas device 100 – the plasma generator where the optical/OES sensor detects OES emission – detected physical parameter; see e.g. lines 14-17 in column 9 and fig. 1A, lines 44-45 in column 6, lines 51-61 column 10, and fig. 1E-H). Having the optical/OES sensor 120  connected to the plasma device 100 in order to detect OES emission, which allows for the control of plasma generation provides the advantage of it being useful to user as it guarantees the user that active species are being produced during the treatment as stated by Cheng et al (see e.g. lines 51-61 column 10). 

Both Cheng et al and Son Hee-sik et al are analogous art and are analogous to the claimed invention because both are in the same field of endeavor as the instant claims and are teaching a plasma generator for sterilization treatment of medical devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sensor device (optical/OES sensor 120) is configured to detect OES emission (physical parameter) of the liquid during plasma exposure in Cheng et al with Son Hee-sik et al due to the advantage of it being useful to user as it guarantees the user that active species are being produced during the treatment as stated by Cheng et al (see e.g. lines 51-61 column 10). 

	Regarding claim 2 Son Hee-sik in view of Cheng the sterilization device (teaches device that generates plasma for treatment of medical devices; see e.g. lines 1-3 and lines 7-9 in Abstract and paragraph 22 in page 8 of 18) according to claim 1, wherein the plasma application device (an ozone mixer T4 that mixes the liquid disinfectant with the ozone (a type of plasma) in sterilization apparatus with and outlet where the mixture of liquid and ozone travels to a particulate generating and spraying device T5 that distributes the liquid with ozone; see e.g. lines 5-6 of Abstract, lines 5 of paragraph 2 in page 12 of 18, fig. 4)   comprises a plasma applicator (teaches an ozone generator T3 that generates ozone (a type of plasm); see e.g.  Abstract), as well as an electrode being in electrical contact with the liquid (teaches an electrode in contact of liquid; see e.g. fig. 10 and paragraph 28 in page 6 of 18), and both electrodes being connected to the plasma generator (teaches two electrodes connected to a device that produces plasma (gas); see e.g. fig. 7)

However, Son Hee-sik in view of Cheng does not teach a gas channel in the plasma applicator, and at least one electrode being in contact with gas from the gas channel. 

Cheng et al further teaches a plasma applicator with a gas channel (teaches a plasma device 100 – plasma applicator - with an inlet 104 that is a gas channel for argon and helium to enter the plasma apparatus; see e.g. lines 32-36 in column 8 and fig. 1A). Although Son Hee-sik teaches a gas channel (gas supply means (T2); see e.g. line 4 of Abstract), Son Hee-sik is not specific as to what the gas channel is. Cheng et al is more specific about what the gas channel is (inlet 104). Both the inlet 104 and gas supply means (T2) have the same function so it would be suitable to have replaced the gas supply means (T2) in Son Hee-sik et al with the inlet (104) in Cheng et al. Having a gas channel (inlet 104) in Cheng et al provides the advantage of an opening to allow for the argon to enter into device to be in contact with plasma in power electrode 110 to create a plasma mixture as stated by Cheng et al (see e.g. lines 45-47 column 3, and Fig. 1A). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the gas channel (inlet 104) paired with the plasma applicator (plasma device 100), and the electrode (power electrode 110) being in contact with gas (argon and molecular gas) from the gas channel (inlet 104) in Cheng et al with Son Hee-sik in view of Cheng’s invention due to the advantage of having a gas channel (inlet 104) provides the advantage of an opening to allow for the argon and molecular gas to enter into device to be in contact with plasma in power electrode 110 to create a plasma mixture as stated in detail by Cheng et al (see e.g. lines 45-47 column 3, and Fig. 1A). 

Regarding claim 5 Son Hee-sik view of Cheng teaches the device (sterilization apparatus that generates plasma for treatment of medical devices; see e.g. lines 1-3 and lines 7-9 in Abstract and paragraph 22 in page 8 of 18) according to claim 1.

However modified Son Hee-sik et al in view of Cheng does not teach wherein the plasma generator can be controlled in terms of a supplied voltage, a supplied current, a supplied power, a supplied crest factor or a supplied wave form.

Cheng et al further teaches wherein the plasma generator can be controlled in terms of a supplied voltage (teaches a power supply 118 with an auto-tuning network to control voltage which controls amount of plasma created by plasma device 100 – the plasma generator; see e.g. lines 40-46 column 5, lines 46-57 in column 9, lines 57-62 column 8, and fig. 1). Having a plasma generator (plasma device 100) that is controlled in terms of a supplied voltage (auto-tuning the voltage from power supply 118) provides the advantage to where the auto-tuning from power supply produces stable plasma mixtures as stated by Cheng et al (see e.g. lines 29-31 column 24 and lines 40-46 column 5).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the plasma generator (plasma device 100) can be controlled in terms of a supplied voltage (auto-tuning of voltage by power supply 118) in Cheng et al with Son Hee-sik in view of Cheng’s invention due to the advantage of having a plasma generator (plasma device 100) that is controlled in terms of a supplied voltage (auto-tuning the voltage from power supply 118) provides the advantage to where the auto-tuning from power supply produces stable plasma mixtures as stated by Cheng et al (see e.g. lines 29-31 column 24 and lines 40-46 column 5).

Regarding claim 6 Son Hee-sik et al in view of Cheng teaches the device (sterilization apparatus that generates plasma for treatment of medical devices; see e.g. lines 1-3 and lines 7-9 in Abstract and paragraph 22 in page 8 of 18) according to claim 5. 

However Son Hee-sik et al in view of Cheng does not teach wherein the sensor device and/or a control device is connected to the plasma generator in order to control it dependent on the detected parameter.

Cheng et al further teaches wherein the sensor device and/or a control device is connected to the plasma generator (teaches an optical sensor 120 – the sensor device- is attached to the plasma device 100 – the plasma generator; see e.g. lines 14-17 in column 9 and fig. 1A) in order to control it dependent on the detected parameter (teaches an optical emission spectroscopy from sensor 120 can be used to help control plasma generation via OES Emission – the detected parameter -  from plasma device 100; see e.g. lines 44-45 in column 6, lines 51-61 column 10, and fig. 1E-H).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sensor device (optical sensor 120) is connected to the plasma generator (plasma device 100) in order to control it dependent on the detected parameter (plasma generation) in Cheng et al with Son Hee-sik in view Cheng’s invention due to the same advantage listed in claim 1 (see above).  

Regarding claim 8 Son Hee-sik in view of Cheng teaches the device (sterilization apparatus that generates plasma for treatment of medical devices; see e.g. lines 1-3 and lines 7-9 in Abstract and paragraph 22 in page 8 of 18) according to claim 7.

However Son Hee-sik in view of Cheng does not teach wherein the sensor device and/or a control device is connected to the gas source in order to control its gas flow depending on the detected parameter.

Cheng et al further teaches wherein the sensor device and/or a control device is connected to the gas source (teaches the sensor 120 – sensor device/OES – is in contact with argon plasma at the outlet 108- the gas source; see e.g. lines 14-23 column 9, and Fig. 1A) in order to control its gas flow depending on the detected parameter (teaches the OES sensor is in contact with plasma to tune plasma generation - gas flow - based on the detected parameter – OES emission; see e.g. lines 51-56 column 10). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sensor 120/OES sensor (sensor device) be in contact with the argon plasma at the outlet 108 (gas source) to control plasma generation (gas flow) based on OES emission (detected parameter) in Cheng et al with Son Hee-sik in view of Cheng’s invention due to the same advantage listed in claim 1 (see above).  

Regarding claim 9 Son Hee-sik in view of Cheng teaches the device (sterilization apparatus that generates plasma for treatment of medical devices; see e.g. lines 1-3 and lines 7-9 in Abstract and paragraph 22 in page 8 of 18) according to claim 1. 

However, Son Hee-sik in view of Cheng does not teach wherein the sensor device is configured to detect at least one of a temperature, a conductivity, an acidity (pH-value), a chemical composition and a concentration of particular chemical compounds.

Cheng et al further teaches wherein the sensor device is configured to detect a concentration of a particular chemical compounds (teaches that the optical sensor/OES sensor – the sensor device - uses optical spectroscopy to monitor concentration of plasma and tune plasma generation; see lines 33-39 column 5, and lines 14-23 column 9).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sensor device (OES/Optical sensor 120) is configured to detect concentration in Cheng et al with Son Hee-sik in view of Cheng’s invention due to the same advantage listed in claim 1 (see above). 

Regarding claim 11 Son Hee-sik in view of Cheng teaches the device (sterilization apparatus that generates plasma for treatment of medical devices; see e.g. lines 1-3 and lines 7-9 in Abstract and paragraph 22 in page 8 of 18) according to claim 1, and a plasma-activated liquid (see e.g. lines 7-9 of Abstract).

However Son Hee-sik in view of Cheng does not teach wherein the sensor device is configured to detect the concentration of plasma created substances by spectroscopy.

Cheng et al further teaches wherein the sensor device is configured to detect the concentration of plasma created substances by spectroscopy (teaches that the optical sensor/OES sensor – the sensor device - uses optical spectroscopy to monitor concentration of plasma; see lines 33-39 column 5, and lines 14-23 column 9). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optical sensor/OES sensor (the sensor device) configured to detect concentration of plasma created substance by spectroscopy in Cheng et al with Son Hee-sik in view of Cheng’s invention due to the same advantage listed in claim 1 (see above). 

Regarding claim 12 Son Hee-sik in view of Cheng teaches the device (sterilization apparatus that generates plasma for treatment of medical devices; see e.g. lines 1-3 and lines 7-9 in Abstract and paragraph 22 in page 8 of 18) according to claim 1. 

However Son Hee-sik in view of Cheng does not teach wherein the spectroscopy is absorption spectroscopy of electromagnetic radiation.

Cheng et al further teaches wherein the spectroscopy is absorption spectroscopy of electromagnetic radiation (teaches that the optical sensor/OES sensor uses optical spectroscopy – a form of absorption spectroscopy of electromagnetic radiation - to monitor concentration of plasma; see lines 33-39 column 5, and lines 14-23 column 9). Having the spectroscopy be optical spectroscopy (absorption spectroscopy of electromagnetic radiation) provides for the advantage of the user a reliable method of ensuring the desired plasma species are being created and emitted from the plasma source as stated by Cheng et al (see e.g. lines 51-61 column 10).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the spectroscopy be optical spectroscopy (absorption spectroscopy of electromagnetic radiation) in Cheng et al with modified Son Hee-sik et al due to the advantage of having the optical emission gives the user a reliable method of ensuring the desired plasma species are being created and emitted from the plasma source as stated by Cheng et al (see e.g. lines 51-61 column 10).

Regarding to claim 13 Son Hee-sik in view of Cheng teaches the device (sterilization apparatus that generates plasma for treatment of medical devices; see e.g. lines 1-3 and lines 7-9 in Abstract and paragraph 22 in page 8 of 18) according to claim 1, and a plasma-activated liquid (see e.g. lines 7-9 of Abstract).

However Son Hee-sik in view of Cheng does not teach wherein the sensor device is configured to detect the concentration of plasma created substances. 

Cheng et al further teaches wherein the sensor device is configured to detect the concentration of plasma created substances in form of at least one of singlet oxygen (102), ozone (03), oxygen (02), superoxide radical ions (02-), hydroperoxyl radicals (H00), peroxynitrite ions (ON00-) and nitrogen oxides (teaches that the optical sensor – the sensor device - uses spectroscopy to monitor concentration of plasma, which is radical oxygen, O2, and O3; see lines 33-39 column 5, and lines 14-23 column 9, and lines 26-29 column 4). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sensor device monitoring the concentration of plasma in Cheng et al with modified Son Hee-sik et al due to the same advantage as listed in claim 1 (see above). 

Regarding claim 14 Son Hee-sik in view of Cheng teaches the device (sterilization apparatus that generates plasma for treatment of medical devices; see e.g. lines 1-3 and lines 7-9 in Abstract and paragraph 22 in page 8 of 18) according to claim 1, and a plasma-activated liquid (see e.g. lines 7-9 of Abstract).

However Son Hee-sik in view of Cheng does not teach wherein the sensor device is configured to detect the concentration of plasma created substances by means of at least one of phosphorescence or electron spin resonance spectroscopy.

Cheng et al further teaches wherein the sensor device is configured to detect the concentration of plasma created substances (teaches that the optical sensor uses spectroscopy to monitor concentration of plasma, which is radical oxygen, O2, and O3; see e.g. lines 33-39 column 5, and lines 14-23 column 9, and lines 26-29 column 4) by means of at least one of phosphorescence or electron spin resonance spectroscopy (teaches an optical/OES sensor that uses light – which is phosphorescence- to monitor plasma; see e.g. see lines 31-34 column 10). Having the optical sensor (sensor device) detect the concentration of plasma substances by means of light (phosphorescence) provides the advantage to the user a more reliable method of ensuring the desired plasma species are being created and emitted from the plasma source as stated by Cheng et al (see e.g. lines 51-61 column 10).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optical sensor (sensor device) detect the concentration of plasma substances by means of light (phosphorescence) in Cheng et al with Son Hee-sik in view of Cheng’s invention due to the advantage of providing the user a more reliable method of ensuring the desired plasma species are being created and emitted from the plasma source as stated by Cheng et al (see e.g. lines 51-61 column 10).

Claim(s) 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son Hee-sik et al and Cheng et al as applied to claim 1 above, and further in view of Myung-gi et al (KR 20160063634 A).

Regrading claim 3 Son Hee-Sik in view of Cheng teaches the device (sterilization apparatus that generates plasma for treatment of medical devices; see e.g. lines 1-3 and lines 7-9 in Abstract and paragraph 22 in page 8 of 18) according to claim 1.

However Son Hee-sik in view of Cheng does not teach an outlet of the plasma application device connected to a storage vessel that can be connected with the instrument.

Myung-gi et al teaches an outlet of the plasma application device is connected to a storage vessel (teaches an outlet from a dissolution pipe – plasma application device - connected to a storage tank 170 – the storage vessel; see e.g. lines 2-3 paragraph 8 page 2 of 6). One thing to note is claim 3 does not state that storage vessel in claim 3 must be connected to an instrument, it states that the storage vessel can be connected to an instrument. Overall the outlet from the dissolution pipe (plasma application device) connected to the storage tank 170 (storage vessel)  provide the advantage where the plasma mixture can be sent to and stored in a storage tank 170 for later use as stated by Myung-gi et al (see e.g. lines 3-4 paragraph 18 in page 2 of 6). 

Son Hee-sik et al in view of Cheng and Myung-gi et al are analogous art and are analogous to the claimed invention because both are in the same field of endeavor as the instant claims and are teaching an plasma generator for sterilization treatment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the outlet from the dissolution pipe (plasma application device) connected to the storage tank 170 (storage vessel) in Myung-gi et al with Son Hee-sik in view of Cheng’s invention because the outlet from the dissolution pipe (plasma application device) connected to the storage tank 170 (storage vessel) provides the advantage where the plasma mixture can be sent to and stored in a storage tank 170 for later use as stated by Myung-gi et al (see e.g. paragraph 18 in page 2 of 6).

Regarding claim 7 Son Hee-sik in view of Cheng teaches the device (sterilization apparatus that generates plasma for treatment of medical devices; see e.g. lines 1-3 and lines 7-9 in Abstract and paragraph 22 in page 8 of 18) according to claim 2. 

However Son Hee-sik in view of Cheng does not teach wherein the gas channel is connected to a gas source that can be controlled in terms of the gas flow.

Myung-gi et al teaches a gas source (oxygen generator 130 ; see e.g. fig. 2) connected to a gas channel (pipe that sends oxygen to the microplasma device 140; see e.g. fig. 2) The gas channel (pipe that sends oxygen the microplasma device 140) connected to the gas source (oxygen generator 130) are part of the non-heat sterilization system (see e.g. Abstract). Although Son Hee-sik et al teaches a gas source (generating ozone means (T4); see e.g. line 5 of Abstract), Son Hee-sik is not specific as to what the gas source is (generating ozone means (T4)). However, Myung-gi et al is more specific in teaching what the gas source is (oxygen generator 130; see e.g. fig. 2). Both gas sources in Son Hee-sik and Myung-gi et al are performing the same function so the gas source (oxygen generator 130; see e.g. fig. 2) in Myung-gi et al can replace the gas source (generating ozone means (T4)) in Son Hee-sik et al. 

[AltContent: arrow][AltContent: textbox (Microplasma Device 140)][AltContent: arrow][AltContent: textbox (Oxygen Generator 130 )][AltContent: arrow][AltContent: textbox (Pipe)]
    PNG
    media_image1.png
    566
    494
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the gas channel (pipe that sends oxygen the microplasma device 140) connected to the gas source (oxygen generator 130) in Myung et al with Son Hee-sik et al’s invention because the gas channel (pipe that sends oxygen the microplasma device 140) connected to the gas source (oxygen generator 130) performs the same function as the gas source (generating ozone means (T4)) in Son Hee-sik et al’s invention. Basically they are equivalent. 

However Myung-gi et al does not teach a gas source that can be controlled in terms of the gas flow.

Cheng et al teaches a gas (oxygen gas; see e.g. line 38-42 column 20) can be controlled in terms of the gas flow (teaches the oxygen flow rate -the gas flow- can be controlled; see e.g. lines 38-42 column 20). Having a gas flow (oxygen flow rate) that can be controlled allows for the advantage of maintaining a stable plasma  as stated by Cheng et al (see e.g. lines 30-31 column 20).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of a gas source (oxygen gas; see e.g. line 38-42 column 20) that can be controlled in terms of the gas flow (teaches the oxygen flow rate -the gas flow- can be controlled; see e.g. lines 38-42 column 20) in Cheng et al with Myung-gi et al and Son Hee-sik in view of Cheng’s invention due to having a gas flow (oxygen flow rate) that can be controlled allows for the advantage of maintaining a stable plasma  as stated by Cheng et al (see e.g. lines 30-31 column 20).

Claim(s) 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son Hee-Sik et al and Cheng et al as applied to claim 1 above, and further in view of Chien et al (JP 2004154562 A).

Regarding claim 4 Son Hee-sik in view of Cheng teaches the device (sterilization apparatus that generates plasma for treatment of medical devices; see e.g. lines 1-3 and lines 7-9 in Abstract and paragraph 22 in page 8 of 18) according to claim 3.

However Son Hee-sik in view of Cheng does not teach an outlet of the plasma application device is connected to a storage vessel that can be connected with the instrument.

Chien et al teaches the sensor device and/or a control device (a control system that controls power; see e.g. lines 2-3 of Abstract) is connected to at least one control element (voltage monitor that controls how much RF power is produce on plasma; see e.g. lines 5-6 of Abstract and paragraph 10 of page 6 of 16)  in order to control the residence time of the liquid in the plasma application device (teaches RF power determines the time the of exposure of hydrogen peroxide on plasma; see e.g. lines 2-3 paragraph 5 page 2 of 16). Being able to control the residence time of the plasma using a control system that controls power allows for the advantage of flexibility as some materials – like polyurethane (plastics) - are good at absorbing the hydrogen peroxide for disinfection while others are not - like Teflon ® (see e.g. paragraph 5 page 2 of 16).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the control system that controls power which allows for the control of residence time of the plasma in Chien et al with modified Son Hee-sik et al because being able to control the residence time of the plasma using a control system that controls power allows for the advantage of flexibility as some materials – like polyurethane (plastics) - are good at absorbing the hydrogen peroxide for disinfection while others are not - like Teflon ® (see e.g. paragraph 5 page 2 of 16).

Regarding claim 10 Son Hee-sik in view of Cheng teaches the device (sterilization apparatus that generates plasma for treatment of medical devices; see e.g. lines 1-3 and lines 7-9 in Abstract and paragraph 22 in page 8 of 18) according to claim 1. 

However Son Hee-sik in view of Cheng does not teach wherein the sensor device is configured to detect the concentration of plasma created substances in the plasma-activated liquid in the form of at least one of hydronium ions (H30+), hydroxide ions (OH-) , hydrogen peroxide (H202) , nitrite ions (NO2- nitrate ions (NO3-), of hydroxyl radicals (-OH).

Cheng et al further teaches wherein the sensor device is configured to detect the concentration of plasma created substances (teaches that the optical sensor/OES sensor – the sensor device - uses spectroscopy to monitor concentration of plasma, which is radical oxygen, O2, and O3; see lines 33-39 column 5, and lines 14-23 column 9, and lines 26-29 column 4). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optical sensor/OES sensor (sensor device) monitoring the concentration of plasma in Cheng et al with Son Hee-sik in view of Cheng’s invention due to the same advantage listed in claim 1 (see above). 

However, Cheng et al does not teach the plasma-activated liquid in the form of at least one of hydronium ions (H30+), hydroxide ions (OH-) , hydrogen peroxide (H202) , nitrite ions (NO2- nitrate ions (NO3-), of hydroxyl radicals (-OH).

Chien et al teaches the plasma-activated liquid in the form of hydrogen peroxide and plasma (see e.g. lines 3-4 paragraph 4 in page 6 of 16 and lines 3-4 paragraph 7 page 3 of 16, and paragraph 7 page 6 of 16). Having hydrogen peroxide with plasma allows for the advantage where it now has the ability to kill spores and other microorganisms as stated by Chien et al (see e.g. paragraph 7 page 6 of 16).

Son Hee-sik in view of Cheng, Chien et al, and Cheng et al are analogous art and are analogous to the claimed invention because both are in the same field of endeavor as the instant claims and are teaching an plasma generator for sterilization treatment of medical devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the plasma-activated liquid in the form of hydrogen peroxide and plasma in Chien et al with Son Hee-sik in view of Cheng, and Cheng et al’s invention due to the advantage of having hydrogen peroxide with plasma allows for it to have the ability to kill spores and other microorganisms as stated by Chien et al (see e.g. paragraph 7 page 6 of 16).

Claim(s) 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son Hee-sik et al, in view of Chien et al.
	Regarding claim 15 Son Hee-sik et al teaches a method for providing a plasma-activated treatment liquid (teaches the invention, being the sterilization apparatus, creates a mixture of liquid with ozone a type of plasma; see e.g. paragraph 15-16 in page 6 of 18), the method (teaches the invention, being the sterilization apparatus, creates a mixture of liquid with ozone a type of plasma; see e.g. paragraph 15-16 in page 6 of 18) comprising: providing a plasma by a plasma generator (teaches a plasma jet that generates plasma; see e.g. claim 12 and paragraph 26 in page 6 of 18) bringing a liquid into contact with the plasma in a plasma application device (teaches an step where the ozone mixer T4 – in the sterilization apparatus - mixes the liquid disinfectant with ozone; see e.g. paragraph 16 in page 6 of 18, last 3 lines of paragraph 2 in page 12 of 18, and fig. 5) and is supplied to an instrument (teaches the liquid mixed with ozone that is produced by the sterilization apparatus can be applied onto medical instruments for sterilization purposes; see e.g. paragraph 22 in page 8 of 18).

However, Son Hee-sik et al teaches detecting at least one chemical or physical parameter of the liquid during and/or after the plasma exposure in the plasma application device by means of a sensor device, wherein the operation of the plasma generator and/or the residence time of the plasma-treated liquid in a storage vessel is controlled for influencing of the parameter.

Chien et al teaches a detection of at least one chemical or physical parameter of the liquid during and/or after the plasma exposure in the plasma application device by means of a sensor device (teaches that concentration of sterilant/hydrogen peroxide is monitored by a concentration monitor 580 – live - so as sterilant is exposed with plasma; see e.g. paragraph 8 in page 9 of 16, lines 3-4 in paragraph 7 page 2 of 16, and lines 3-4 paragraph 4 in page 6 of 16) wherein the operation of the plasma generator and/or the residence time of the plasma-treated liquid in a storage vessel is controlled for influencing of the parameter (teaches a control system that control power where it composes of  a voltage monitor that controls how much RF power is produced on plasma, which is key in controlling the physical parametron of resident time for hydrogen peroxide to be exposed to power; see e.g. lines 2-3 of Abstract, lines 5-6 of Abstract, paragraph 10 of page 6 of 16, and lines 2-3 paragraph 5 page 2 of 16).  Being able to monitor the concentration of sterilant/hydrogen peroxide using a concentration monitor 580 allows the user to create a high concentration of sterilant/hydrogen peroxide. Therefore, it provides the advantage of the higher the concentration of hydrogen peroxide, the shorter the disinfection time as stated by Chien et al (see e.g. line 6 paragraph 4 page 6 of 16). Also being able to control residence time using a control system that controls power provides the advantage of flexibility as some materials – polyurethane -  are good at absorbing the hydrogen peroxide for disinfection while others are not – Teflon ®(see e.g. paragraph 5 page 2 of 16).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the monitoring of the concentration of sterilant/hydrogen peroxide using a concentration monitor 580 where in the control system that controls power controls residence time in Chien et al with Son Hee-sik et al’s invention because being able to monitor the concentration of sterilant/hydrogen peroxide using a concentration monitor 580 allows the user to create a high concentration of sterilant/hydrogen peroxide. Therefore, it provides the advantage of the higher the concentration of hydrogen peroxide, the shorter the disinfection time as stated by Chien et al (see e.g. line 6 paragraph 4 page 6 of 16). Also being able to control residence time using a control system that controls power provides the advantage of flexibility as some materials – polyurethane -  are good at absorbing the hydrogen peroxide for disinfection while others are not – Teflon ® as stated by Chien et al (see e.g. paragraph 5 page 2 of 16).

Regarding claim 19 Son Hee-sik et al teaches the method (teaches the invention, being the sterilization apparatus, creates a mixture of liquid with ozone a type of plasma; see e.g. paragraph 15-16 in page 6 of 18) according to claim 15, further comprising: detecting with the sensor device (teaches a control device that monitors the temperature of the electrode; see e.g. paragraph 34 page 6 of 18) at least one of a temperature, a conductivity, an acidity (pH-value), a chemical composition and a concentration of particular chemical compounds (teaches that temperature if controlled by a control function; see e.g. paragraph 34 in page 6 of 18).

Claim(s) 16, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son Hee-sik et al and Chien et al as applied to claim 15 above, and further in view of Cheng et al.

Regrading claim 16 Son Hee-Sik in view of Chien teaches the method (teaches the invention, being the sterilization apparatus, creates a mixture of liquid with ozone a type of plasma; see e.g. paragraph 15-16 in page 6 of 18) according to claim 15. 

However Son Hee-Sik in view of Chien does not teach controlling at least one of a supplied voltage, supplied current, supplied power, supplied crest factor and supplied wave form of the plasma generator.

Cheng et al teaches controlling at least one of a supplied voltage, a supplied current, a supplied power, a supplied crest factor or a supplied wave form of plasma generator (teaches a power supply 118 with an auto-tuning network to control voltage which controls amount of plasma created by plasma device 100 – the plasma generator; see e.g. lines 40-46 column 5, lines 46-57 in column 9, lines 57-62 column 8, and fig. 1). Having a plasma generator (device 100) that is controlled in terms of a supplied voltage (auto-tuning  the voltage from power supply 118) provides the advantage to where the auto-tuning from power supply produces stable plasma mixtures as stated by Cheng et al (see e.g. lines 29-31 column 24 and lines 40-46 column 5).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of the plasma generator (device 100) that is controlled in terms of a supplied voltage (auto-tuning  the voltage from power supply 118) in Cheng et al with Son Hee-sik in view of Chien’s invention due to the advantage of where the auto-tuning from the power supply 118 produces stable plasma mixtures as stated by Cheng et al (see e.g. lines 29-31 column 24 and lines 40-46 column 5).

Regarding claim 17 Son Hee-sik in view of Chien teaches the method (teaches the invention, being the sterilization apparatus, creates a mixture of liquid with ozone a type of plasma; see e.g. paragraph 15-16 in page 6 of 18) according  to claim 16. 

Cheng et al teaches controlling the plasma generator dependent on the detected parameter as shown in claim 15 (see above for citation and obvious statement). 

Regarding claim 20 Son Hee-sik in view of Chien teaches the method (teaches the invention, being the sterilization apparatus, creates a mixture of liquid with ozone a type of plasma; see e.g. paragraph 15-16 in page 6 of 18) according to claim 15.

However Son Hee-sik in view of Chien does not teach detecting with the sensor device a concentration of plasma created substances in the plasma-activated liquid in the form of at least one of hydronium ions (H30+), hydroxide ions (OH-) , hydrogen peroxide (H202) , nitrite ions (NO2-) , nitrate ions (NO3) and hydroxyl radicals (- OH) .

Cheng et al teaches detection with the sensor device a concentration of plasma created substances (teaches Optical/OES sensor is used to monitor the plasma concentration; see e.g. see e.g. lines 51-56 column 10, and lines 44-45 column 6). This monitoring of the plasma concentration by the Optical/OES sensor (sensor device) provides the advantage of this set up being uniquely useful as it guarantees the user that active species are being produced during the treatment as stated by Cheng et al (see e.g. lines 51-61 column 10). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of monitoring of the plasma concentration by the Optical/OES sensor (sensor device) in Cheng et al with Son Hee-sik in view of Chien’s invention due to the advantage of this set up being uniquely useful as it guarantees the user that active species are being produced during the treatment as stated by Cheng et al (see e.g. lines 51-61 column 10).

However Cheng et al does not teach the plasma-activated liquid is in the form of at least one of hydronium ions (H30+), hydroxide ions (OH-) , hydrogen peroxide (H202) , nitrite ions (NO2-) , nitrate ions (NO3) and hydroxyl radicals (- OH) . 

Chien et al teaches a plasma-liquid mixture of hydrogen peroxide and plasma (see e.g. lines 3-4 paragraph 4 in page 6 of 16 and lines 3-4 paragraph 7 page 3 of 16, and paragraph 7 page 6 of 16). Having hydrogen peroxide mixed with plasma allows for the advantage where the hydrogen peroxide now has the ability to kill spores and other microorganisms as stated by Chien et al (see e.g. paragraph 7 page 6 of 16).

Son Hee-sik in view of Chien, Chien et al, and Cheng et al are analogous art and are analogous to the claimed invention because they are in the same field of endeavor as the instant claims and are teaching an plasma generator for sterilization treatment of medical devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of a plasma-liquid mixture of hydrogen peroxide and plasma in Chien et al with Son Hee-sik in view of Chien and Cheng et al’s invention due to the advantage where the hydrogen peroxide when mixed with plasma now has the ability to kill spores and other microorganisms as stated by Chien et al (see e.g. paragraph 7 page 6 of 16).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son Hee-sik et al and Chien et al as applied to claim 15 above, and further in view of Myung-gi et al and Cheng et al.

Regarding claim 18 Son Hee-sik in view of Chien teaches the method (teaches the invention, being the sterilization apparatus, creates a mixture of liquid with ozone a type of plasma; see e.g. paragraph 15-16 in page 6 of 18) according to claim 15. 

However Son Hee-sik in view of Chien does not teach controlling a gas flow from a gas source to a gas channel of the plasma application device depending on the detected parameter.

Cheng et al teaches controlling a gas flow to a gas channel of the plasma application device depending on the detected parameter (teaches the oxygen flow rate - the gas flow - can be controlled and enters an inlet 104 – the gas channel – that is attach to the plasma device 100 that introduces plasma with argon and molecular gas; see e.g. Fig. 1A, lines 29-41 column 8, and lines 38-42 column 20). Does not teach a gas source. Overall controlling oxygen air flow provides that advantage of maintaining a stable plasma as stated by Chen et al (see e.g. lines 30-31 column 20).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of controlling a gas flow (oxygen flow rate) to a gas channel (inlet 104) of the plasma application device (plasma device 100) depending on the detected parameter in Cheng et al with Son Hee-sik in view of Chien’s invention due to the advantage of controlling oxygen air flow allows for the maintenance of a stable plasma as stated by Cheng et al (see e.g. lines 30-31 column 20).

However Cheng et al does not teach a gas source. 

Myung-gi et al teaches a gas source (oxygen generator 130; see e.g. fig. 2). The gas source (oxygen generator 130) is part of the non-heat sterilization system (see e.g. Abstract). Therefore the non-heat sterilization system provides the advantage of reducing the cost of the sterilization process because the apparatus is not large in scale as stated by Myung-gi et al (see e.g. lines 2-4 paragraph 12 page 2 of 6).

Son Hee-sik et al in view of Chien, Cheng et al, and Myung-gi et al are analogous art and are analogous to the claimed invention because they are in the same field of endeavor as the instant claims and are teaching an plasma generator for sterilization treatment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of the gas source (oxygen generator 130) in Myung-gi et al with Cheng et al and Son Hee-sik in view of Chien’s invention because the gas source (oxygen generator 130) is part of the non-heat sterilization system (see e.g. Abstract). Therefore the non-heat sterilization system provides the advantage of reducing the cost of the sterilization process because the apparatus is not large in scale as stated by Myung-gi et al (see e.g. lines 2-4 paragraph 12 page 2 of 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9826618 B2 – teaches a plasma apparatus that generates plasma with electrodes, an outlet, and controller
WO 2014153570 A2 – teaches a plasma apparatus with electrodes, inlet and outlet, controller, and resident time. 
US 20200038530 A1 – teaches a plasma apparatus with a plasma generator, controller, and electrodes. 
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to VALERIE L TRAN whose telephone number is
(571)272-7576. The examiner can normally be reached Monday to Friday from 8:00 am
EST. Examiner interviews are available via telephone, in-person, and video conferencing
using a USPTO supplied web-based collaboration tool. To schedule an interview,
applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone
are unsuccessful, the examiner’s supervisor, Liesl Baumann can be reached on 571-270-
5758. The fax phone number for the organization where this application or proceeding is
assigned is 571-273-8300. Information regarding the status of published or unpublished
applications may be obtained from Patent Center. Unpublished application information in
Patent Center is available to registered users. To file and manage patent submissions in
Patent Center, visit: https://patentcenter.uspto.gov. Visit
https://www.uspto.gov/patents/apply/patent-center for more information about Patent
Center and https://www.uspto.gov/patents/docx for information about filing in DOCX
format. For additional questions, contact the Electronic Business Center (EBC) at 866-
217-9197 (toll-free). If you would like assistance from a USPTO Customer Service
Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/V.L.T./Examiner, Art Unit 1795

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795